Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 1 of 25




                  EXHIBIT A
                                                                   Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 2 of 25



                                                               1   Richard K. Walker, SBN 004159
                                                               2   WALKER & PESKIND, PLLC
                                                                   16100 N. 71st Street, Suite 140
                                                               3   Scottsdale, Arizona 85254-2236
                                                                   rkw@azlawpartner.com
                                                               4
                                                                   Phone: (480) 483-6336
                                                               5   Facsimile: (480) 483-6337

                                                               6 Counsel for Defendant/Counterclaimant/Cross-Claimant/Third Party Plaintiff Wyo Tech
                                                               7 Investment Group, LLC

                                                               8                      IN THE UNITED STATES DISTRICT COURT
                                                               9                              FOR THE DISTRICT OF ARIZONA
                                                              10
WALKER & PESKIND, PLLC




                                                              11                                            CASE NO.: 2:17-CV-04140-JJT
                         16100 North 71st Street, Suite 140




                                                              12
                            Telephone: (480) 483-6336
                             Attorneys and Counselors




                                                                    Wells Fargo Bank, N.A.,
                              Scottsdale, AZ 85254




                                                              13                                             DEFENDANT/COUNTERCLAIMANT/
                                                                                       Plaintiff,            CROSS-CLAIMANT/THIRD PARTY
                                                              14                                             PLAINTIFF WYO TECH
                                                                          vs.
                                                              15                                             INVESTMENT GROUP, LLC’S
                                                                    Wyo Tech Investment Group, LLC; CWT RESPONSES TO THE MANDATORY
                                                              16
                                                                    Canada II Limited Partnership, Resources INITIAL DISCOVERY PILOT
                                                              17    Recovery Corporation; and Jean Noelting, PROJECT REQUESTS

                                                              18                       Defendants.
                                                              19

                                                              20                                            [Assigned to the Honorable John J. Tuchi]

                                                              21

                                                              22

                                                              23

                                                              24    Wyo Tech Investment Group, LLC,
                                                              25                       Counterclaimant,
                                                              26    vs.
                                                              27    Wells Fargo Bank, N.A.,
                                                              28                       Counterdefendant.
                                                                   Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 3 of 25



                                                               1
                                                               1    Wyo Tech Investment Group, LLC,
                                                               2
                                                               2                         Cross-Claimant,
                                                               3
                                                               3    vs.
                                                               4
                                                               4    CWT Canada II Limited Partnership,
                                                               5    Resources Recovery Corporation; and
                                                               5    Jean Noelting,
                                                               6
                                                               6                         Cross-Defendants.
                                                               7
                                                               7
                                                               8
                                                               8    Wyo Tech Investment Group, LLC,
                                                               9
                                                               9                  Third Party Plaintiff,
                                                              10
                                                              10    vs.
                                                              11
                                                              11    Schlam Stone & Dolan, LLP, a New York
WALKER & PESKIND, PLLC




                                                              12    Limited Liability Partnership, and Joshua
                         16100 North 71st Street, Suite 140




                                                              12    Wurtzel,
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13                  Third Party Defendants.
                                                              14
                                                              14
                                                              15
                                                              15
                                                              16
                                                              16          Pursuant to the Court’s Notice to Parties – Mandatory Initial Discovery Pilot
                                                              17
                                                              17   Project (Doc. 5), issued November 9, 2017, Defendant WYO TECH INVESTMENT
                                                              18
                                                              18
                                                              19   GROUP, LLC (“WYO TECH”), hereby submits the following responses to the
                                                              19
                                                              20   Mandatory Initial Discovery Requests:
                                                              20
                                                              21
                                                              21   MANDATORY INITIAL DISCOVERY REQUEST NO. 1:
                                                              22
                                                              22          State the names and, if known, the address and telephone numbers of all persons
                                                              23
                                                              23
                                                              24   who you believe are likely to have discoverable information relevant to any party’s
                                                              24
                                                              25   claims or defenses, and provide a fair description of the nature of the information each
                                                              25
                                                              26
                                                              26   such person is believed to possess.
                                                              27
                                                              27
                                                              28                                                2
                                                              28
                                                                   Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 4 of 25



                                                               1   RESPONSE TO MANDATORY INITIAL DISCOVERY REQUEST NO. 1:
                                                               1
                                                               2
                                                               2      (a) William J. Hinz, Chief Executive Officer and Managing Member of WYO
                                                               3
                                                               3          TECH (c/o Richard K. Walker, Walker & Peskind, PLLC, SGA Corporate
                                                               4
                                                               4
                                                               5          Center, Suite 140, 16100 N. 71st Street, Scottsdale, Arizona 85254, 480-483-
                                                               5
                                                               6          6336). Mr. Hinz is expected to have discoverable information including the
                                                               6
                                                               7
                                                               7          facts that: (i) none of the funds deposited in WYO TECH’s account with a
                                                               8
                                                               8          Scottsdale, Arizona branch of Plaintiff/Counterclaim Defendant Wells Fargo
                                                               9
                                                               9
                                                              10          Bank, N.A., bearing an account number ending in -2809 (“WYO TECH’s
                                                              10
                                                              11          Account No. -2809”), belong to either Dennis M. Danzik (“Danzik”) or RDX
                                                              11
WALKER & PESKIND, PLLC




                                                              12
                                                                          Technologies Corporation (“RDX”) (f/k/a Ridgeline Energy Services, Inc.)
                         16100 North 71st Street, Suite 140




                                                              12
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13          (collectively “the Judgment Debtors”); (ii) neither of the Judgment Debtors has
                                                              14
                                                              14
                                                              15          or claims any right, title, or interest in funds now held in WYO TECH’s Account
                                                              15
                                                              16          No. -2809; (iii) neither of the Judgment Debtors has or has ever had any
                                                              16
                                                              17
                                                              17          membership or other equity interest in WYO TECH; and (iv) WYO TECH does
                                                              18
                                                              18          not currently owe any money to Danzik or RDX.
                                                              19
                                                              19
                                                              20      (b) Dennis M. Danzik, one of the Judgment Debtors (c/o Dennis I. Wilenchik,
                                                              20
                                                              21         Wilenchik & Bartness, P.C., 2810 N. Third Street, Phoenix, Arizona 85004, 602-
                                                              21
                                                              22
                                                              22         606-2810), is expected to have discoverable information including the facts that:
                                                              23
                                                              23         (i) WYO TECH is not, and never has been, a party and has not otherwise
                                                              24
                                                              24
                                                              25         participated in GEM HOLDCO, LLC, et al. v. CWT Canada II Limited
                                                              25
                                                              26         Partnership, et al., Case Index No. 650841/2013, in the Supreme Court of the
                                                              26
                                                              27
                                                              27         State of New York, County of New York (“the GEM HOLDCO case”); (ii)
                                                              28                                             3
                                                              28
                                                                   Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 5 of 25



                                                               1         neither he nor RDX have ever deposited funds in WYO TECH’s Account No. -
                                                               1
                                                               2
                                                               2         2809, and neither of them claim any right, title, or interest in any of the funds
                                                               3
                                                               3         currently held in said account; (iii) neither he nor RDX hold, or have ever held,
                                                               4
                                                               4
                                                               5         any membership or other equity interest in WYO TECH; and (iv) WYO TECH
                                                               5
                                                               6         does not currently owe any money to him or to RDX.
                                                               6
                                                               7
                                                               7      (c) Tony Ker, sole director of RDX (c/o Dennis I. Wilenchik, Wilenchik & Bartness,
                                                               8
                                                               8         P.C., 2810 N. Third Street, Phoenix, Arizona 85004, 602-606-2810), is expected
                                                               9
                                                               9
                                                              10         to have discoverable information including the facts that: (i) RDX made no
                                                              10
                                                              11         deposits of funds into WYO TECH’s Account No. -2809; (ii) RDX claims no
                                                              11
WALKER & PESKIND, PLLC




                                                              12
                                                                         right, title, or interest in any funds currently held in WYO TECH’s Account No. -
                         16100 North 71st Street, Suite 140




                                                              12
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13         2809; (iii) RDX does not hold, and has never, held any membership or other
                                                              14
                                                              14
                                                              15         equity interest in WYO TECH; and (iv) WYO TECH does not currently owe any
                                                              15
                                                              16         money to RDX.
                                                              16
                                                              17
                                                              17      (d) Jeffrey M. Eilender, Senior Partner, Schlam Stone & Dolan, LLP (“Schlam
                                                              18
                                                              18         Stone”) (c/o Schlam Stone & Dolan, LLP, 26 Broadway, New York, New York
                                                              19
                                                              19
                                                              20         1004, 212-344-5400), is expected to have discoverable information pertaining to:
                                                              20
                                                              21         (i) the parties to the GEM HOLDCO case; (ii) the judgment obtained by CWT
                                                              21
                                                              22
                                                              22         Canada II Limited Partnership, Resource Recovery Corporation, and Jean
                                                              23
                                                              23         Noelting (collectively, “Judgment Creditors”) in the GEM HOLDCO case against
                                                              24
                                                              24
                                                              25         the Judgment Debtors, and the circumstances leading up to and culminating in said
                                                              25
                                                              26         judgment; (iii) the circumstances leading up to and culminating in the issuance of
                                                              26
                                                              27
                                                              27         a Restraining Notice directing Wells Fargo to freeze funds in WYO TECH’s
                                                              28                                              4
                                                              28
                                                                   Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 6 of 25



                                                               1          Account No. -2809; (iii) directions he gave to Joshua Wurtzel regarding the
                                                               1
                                                               2
                                                               2          issuance of the aforementioned Restraining Notice;1 (iv) directions he gave to
                                                               3
                                                               3          Joshua Wurtzel concerning responses to be provided to WYO TECH’s counsel
                                                               4
                                                               4
                                                               5          after the latter informed them, inter alia, of the fact that the Judgment Debtors had
                                                               5
                                                               6          no right, title, or interest in any of the funds held by WYO TECH in its Account
                                                               6
                                                               7
                                                               7          No. -2809; and (iv) his basis or bases for refusing to withdraw the Restraining
                                                               8
                                                               8          Notice and advise Wells Fargo that further impoundment of WYO TECH’s funds
                                                               9
                                                               9
                                                              10          was not required after having been informed that Judgment Debtors had no right,
                                                              10
                                                              11          title or interest in funds held in said account.
                                                              11
WALKER & PESKIND, PLLC




                                                              12
                                                                       (e) Joshua Wurtzel, Associate, Schlam Stone (c/o Schlam Stone & Dolan, LLP, 26
                         16100 North 71st Street, Suite 140




                                                              12
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13          Broadway, New York, New York 1004, 212-344-5400), is expected to have
                                                              14
                                                              14
                                                              15          discoverable information pertaining to: (i) the parties to the GEM HOLDCO case;
                                                              15
                                                              16          (ii) the judgment obtained by CWT Canada II Limited Partnership, Resource
                                                              16
                                                              17
                                                              17          Recovery Corporation, and Jean Noelting (collectively, “Judgment Creditors”) in
                                                              18
                                                              18          the GEM HOLDCO case against the Judgment Debtors, and the circumstances
                                                              19
                                                              19
                                                              20          leading up to and culminating in said judgment; (iii) the circumstances leading up
                                                              20
                                                              21          to and culminating in the issuance of a Restraining Notice directing Wells Fargo to
                                                              21
                                                              22
                                                              22          freeze funds in WYO TECH’s Account No. -2809; (iii) directions he received
                                                              23
                                                              23          from Jeffrey M. Eilender regarding the issuance of the aforementioned Restraining
                                                              24
                                                              24
                                                              25   1
                                                                      Although WYO TECH named Joshua Wurtzel as a Third-Party Defendant in its
                                                              25
                                                                   original Third-Party Complaint (Doc. 17), as a result of discussion among counsel, WYO
                                                              26
                                                              26   TECH anticipates filing its First Amended Answer, Counterclaim, Cross-Claim, and
                                                              27   Third-Party Complaint within the next few days that will, inter alia, substitute Mr.
                                                              27   Eilender for Mr. Wurtzel as a Third-Party Defendant.
                                                              28                                                  5
                                                              28
                                                                   Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 7 of 25



                                                               1         Notice; (iv) directions he received from Jeffrey Eilender concerning responses to
                                                               1
                                                               2
                                                               2         be provided to WYO TECH’s counsel after the latter informed them, inter alia, of
                                                               3
                                                               3         the fact that the Judgment Debtors had no right, title, or interest in any of the funds
                                                               4
                                                               4
                                                               5         held by WYO TECH in its Account No. -2809; and (iv) his understanding of the
                                                               5
                                                               6         basis or bases for refusing to withdraw the Restraining Notice and advise Wells
                                                               6
                                                               7
                                                               7         Fargo that further impoundment of WYO TECH’s funds was not required after
                                                               8
                                                               8         having been informed that Judgment Debtors had no right, title or interest in funds
                                                               9
                                                               9
                                                              10         held in said account.
                                                              10
                                                              11      (f) Peter A. Ragone, Partner in Rosner Nocera & Ragone, LLP (c/o Rosner Nocera
                                                              11
WALKER & PESKIND, PLLC




                                                              12
                                                                         & Ragone, LLP, 6 Broadway, Suite 1900, New York, New York 10006-2706,
                         16100 North 71st Street, Suite 140




                                                              12
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13         212-635-2244), is expected to have discoverable information regarding
                                                              14
                                                              14
                                                              15         communications in his capacity as counsel to Wells Fargo with: (i) WYO TECH
                                                              15
                                                              16         concerning the invalidity of the Restraining Notice that prompted Wells Fargo to
                                                              16
                                                              17
                                                              17         impound the funds in WYO TECH’s Account No. -2809, the ineffectiveness of the
                                                              18
                                                              18         Restraining Notice under New York law to effect a restraint on funds in accounts
                                                              19
                                                              19
                                                              20         in locations other than that where the Restraining Notice was served, and the fact
                                                              20
                                                              21         that the Judgment Debtors had no right, title, or interest in any of the funds in
                                                              21
                                                              22
                                                              22         WYO TECH’s Account No. -2809; and (b) any communications with Schlam
                                                              23
                                                              23         Stone regarding WYO TECH and/or WYO TECH’s Account No. -2809.
                                                              24
                                                              24
                                                              25      (g) John P. Foudy, Associate with Rosner Nocera & Ragone, LLP (c/o Rosner
                                                              25
                                                              26         Nocera & Ragone, LLP, 6 Broadway, Suite 1900, New York, New York 10006-
                                                              26
                                                              27
                                                              27         2706, 212-635-2244), is expected to have discoverable information regarding
                                                              28                                                6
                                                              28
                                                                   Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 8 of 25



                                                               1         communications in his capacity as counsel to Wells Fargo with: (i) WYO TECH
                                                               1
                                                               2
                                                               2         concerning the invalidity of the Restraining Notice that prompted Wells Fargo to
                                                               3
                                                               3         impound the funds in WYO TECH’s Account No. -2809, the ineffectiveness of the
                                                               4
                                                               4
                                                               5         Restraining Notice under New York law to effect a restraint on funds in accounts
                                                               5
                                                               6         in locations other than that where the Restraining Notice was served, and the fact
                                                               6
                                                               7
                                                               7         that the Judgment Debtors had no right, title, or interest in any of the funds in
                                                               8
                                                               8         WYO TECH’s Account No. -2809; and (b) any communications with Schlam
                                                               9
                                                               9
                                                              10         Stone regarding WYO TECH and/or WYO TECH’s Account No. -2809.
                                                              10
                                                              11      (h) One or more employees of Wells Fargo (c/o Barbara Dawson, Carlie Tovrea,
                                                              11
WALKER & PESKIND, PLLC




                                                              12
                                                                         and Matt Jarvey, Snell & Wilmer, LLP, One Arizona Center, 400 E. Van Buren
                         16100 North 71st Street, Suite 140




                                                              12
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13         Street, Phoenix, Arizona 85004, 602-382-6000), is/are expected to have
                                                              14
                                                              14
                                                              15         discoverable information pertaining to: (i) the establishment, nature, and location
                                                              15
                                                              16         of   WYO     TECH’s    Account    No.    -2809;   (ii)   communications   between
                                                              16
                                                              17
                                                              17         representatives of WYO TECH and Wells Fargo representatives related to WYO
                                                              18
                                                              18         TECH’s Account No. -2809; and (iii) communications between representatives of
                                                              19
                                                              19
                                                              20         the Judgment Creditors and Wells Fargo representatives related to WYO TECH’s
                                                              20
                                                              21         Account No. -2809.
                                                              21
                                                              22
                                                              22      (i) Jean Noelting, one of the Judgment Creditors (c/o Jeffrey Eilender and Joshua
                                                              23
                                                              23         Wurtzel, Schlam Stone & Dolan, LLP, 26 Broadway, New York, New York
                                                              24
                                                              24
                                                              25         10004, 212-344-5400), is expected to have discoverable information concerning
                                                              25
                                                              26         evidence within his possession, custody, or control, providing any basis for
                                                              26
                                                              27
                                                              27
                                                              28                                              7
                                                              28
                                                                   Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 9 of 25



                                                               1         concluding that either of the Judgment Debtors has any right, title, or interest in
                                                               1
                                                               2
                                                               2         any portion of the funds in WYO TECH’s Account No. -2809.
                                                               3
                                                               3      (j) One or more partners or employees of CWT Canada II Limited Partnership
                                                               4
                                                               4
                                                               5         (“CWT”), one of the Judgment Creditors (c/o Jeffrey Eilender and Joshua
                                                               5
                                                               6         Wurtzel, Schlam Stone & Dolan, LLP, 26 Broadway, New York, New York
                                                               6
                                                               7
                                                               7         10004, 212-344-5400), is/are expected to have discoverable information
                                                               8
                                                               8         concerning evidence within the possession, custody, or control of CWT, if any,
                                                               9
                                                               9
                                                              10         providing any basis for concluding that either of the Judgment Debtors has any
                                                              10
                                                              11         right, title, or interest in any portion of the funds in WYO TECH’s Account No. -
                                                              11
WALKER & PESKIND, PLLC




                                                              12
                                                                         2809.
                         16100 North 71st Street, Suite 140




                                                              12
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13      (k) One or more employees of Resource Recovery Corporation (“RRC”), one of
                                                              14
                                                              14
                                                              15         the Judgment Creditors (c/o Jeffrey Eilender and Joshua Wurtzel, Schlam Stone &
                                                              15
                                                              16         Dolan, LLP, 26 Broadway, New York, New York 10004, 212-344-5400), is/are
                                                              16
                                                              17
                                                              17         expected to have discoverable information concerning evidence within the
                                                              18
                                                              18         possession, custody, or control of RRC, if any, providing any basis for concluding
                                                              19
                                                              19
                                                              20         that either of the Judgment Debtors has any right, title, or interest in any portion of
                                                              20
                                                              21         the funds in WYO TECH’s Account No. -2809.
                                                              21
                                                              22
                                                              22      (l) Any witness necessary to establish foundation and/or authenticity of any
                                                              23
                                                              23          documents disclosed or produced in this litigation.
                                                              24
                                                              24
                                                              25      (m) Any witnesses identified by any party in disclosures, discovery responses, or
                                                              25
                                                              26          documents disclosed or produced in this litigation.
                                                              26
                                                              27
                                                              27
                                                              28                                                8
                                                              28
                                                                   Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 10 of 25



                                                               1   MANDATORY INITIAL DISCOVERY REQUEST NO. 2:
                                                               1
                                                               2
                                                               2          State the names and, if known, the addresses and telephone numbers of all persons
                                                               3
                                                               3   who you believe have given written or recorded statements relevant to any party’s claims
                                                               4
                                                               4
                                                               5   or defenses. Unless you assert privilege or work product protection against disclosure
                                                               5
                                                               6   under applicable law, attach a copy of each such statement if it is in your possession,
                                                               6
                                                               7
                                                               7   custody, or control. If not in your possession, custody, or control, state the name and, if
                                                               8
                                                               8   known, the address and telephone number of each person who you believe has custody of
                                                               9
                                                               9
                                                              10   a copy.
                                                              10
                                                              11   RESPONSE TO MANDATORY INITIAL DISCOVERY REQUEST NO. 2:
                                                              11
WALKER & PESKIND, PLLC




                                                              12
                                                                          (a) Declaration of William J. Hinz dated November 1, 2017 (copy attached, Bates
                         16100 North 71st Street, Suite 140




                                                              12
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13             Nos. WYOTECH00001-2);
                                                              14
                                                              14
                                                              15          (b) Declaration of Dennis M. Danzik dated November 2, 2017 (copy attached,
                                                              15
                                                              16             Bates Nos. WYOTECH00003-4); and
                                                              16
                                                              17
                                                              17          (c) Declaration of Elizabeth J. Danzik dated November 2, 2017 (copy attached,
                                                              18
                                                              18             Bates Nos. WYOTECH00005-6).
                                                              19
                                                              19
                                                              20   MANDATORY INITIAL DISCOVERY REQUEST NO. 3:
                                                              20
                                                              21          List the documents, electronically stored information (“ESI”), tangible things,
                                                              21
                                                              22
                                                              22   land, or other property known by you to exist, whether or not in your possession, custody
                                                              23
                                                              23   or control, that you believe may be relevant to any party’s claims or defenses. To the
                                                              24
                                                              24
                                                              25   extent the volume of any such materials makes listing them individually impracticable,
                                                              25
                                                              26   you may group similar documents or ESI into categories and describe the specific
                                                              26
                                                              27
                                                              27   categories with particularity. Include in your response the names, and, if known, the
                                                              28                                               9
                                                              28
                                                                   Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 11 of 25



                                                               1   address and telephone numbers of the custodians of the documents, ESI, or tangible
                                                               1
                                                               2
                                                               2   things, land, or other property that are not in your possession, custody, or control. For
                                                               3
                                                               3   documents and tangible things in your possession, custody, or control, you may produce
                                                               4
                                                               4
                                                               5   them with your response, or make them available for inspection on the date of the
                                                               5
                                                               6   response, instead of listing them. Production of ESI will occur in accordance with
                                                               6
                                                               7
                                                               7   paragraph C.2 below.
                                                               8
                                                               8   RESPONSE TO MANDATORY INITIAL DISCOVERY REQUEST NO. 3:
                                                               9
                                                               9
                                                              10         (a) Judgment apparently entered on or about September 7, 2016 in the GEM
                                                              10
                                                              11             HOLDCO case (copy attached, Bates Nos. WYOTECH00007-12);
                                                              11
WALKER & PESKIND, PLLC




                                                              12
                                                                         (b) Restraining Notice and Information Subpoena issued on or about October 18,
                         16100 North 71st Street, Suite 140




                                                              12
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13             2017 by Joshua Wurtzel of Schlam Stone in the GEM HOLDCO case and
                                                              14
                                                              14
                                                              15             apparently served on Wells Fargo shortly thereafter (copy attached, Bates Nos.
                                                              15
                                                              16             WYOTECH00013-40);
                                                              16
                                                              17
                                                              17         (c) Declaration of William J. Hinz dated November 1, 2017 (copy attached, Bates
                                                              18
                                                              18             Nos. WYOTECH00001-2);
                                                              19
                                                              19
                                                              20         (d) Declaration of Dennis M. Danzik dated November 2, 2017 (copy attached,
                                                              20
                                                              21             Bates Nos. WYOTECH00003-4);
                                                              21
                                                              22
                                                              22         (e) Declaration of Elizabeth J. Danzik dated November 2, 2017 (copy attached,
                                                              23
                                                              23             Bates Nos. WYOTECH00005-6);
                                                              24
                                                              24
                                                              25         (f) Letter dated November 2, 2017 from Richard K. Walker to John P. Foudy and
                                                              25
                                                              26             Peter A. Ragone (copy attached, Bates Nos. WYOTECH00041-56);
                                                              26
                                                              27
                                                              27
                                                              28                                              10
                                                              28
                                                                   Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 12 of 25



                                                               1          (g) Letter dated November 6, 2017 from Joshua Wurtzel to Richard K. Walker
                                                               1
                                                               2
                                                               2             (copy attached, Bates Nos. WYOTECH00057-60);
                                                               3
                                                               3          (h) Letter dated November 8, 2017 from Peter A. Ragone and John P. Foudy to
                                                               4
                                                               4
                                                               5             Richard K. Walker (copy attached, Bates Nos. WYOTECH00061-64);
                                                               5
                                                               6          (i) Letter dated November 8, 2017 from Richard K. Walker to Joshua Wurtzel
                                                               6
                                                               7
                                                               7             (copy attached, Bates Nos. WYOTECH00065-67); and
                                                               8
                                                               8          (j) Wells Fargo Business Account Agreement (available through Barbara J.
                                                               9
                                                               9
                                                              10             Dawson, Carlie Shae Tovrea, and Matt Jarvey, Snell & Wilmer, LLP, One
                                                              10
                                                              11             Arizona Center, 400 E. Van Buren, Suite 1900, Phoenix, Arizona 85004-2202,
                                                              11
WALKER & PESKIND, PLLC




                                                              12
                                                                             602-383-6000).
                         16100 North 71st Street, Suite 140




                                                              12
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13   MANDATORY INITIAL DISCOVERY REQUEST NO. 4:
                                                              14
                                                              14
                                                              15          For each of your claims or defenses, state the facts relevant to it and the legal
                                                              15
                                                              16   theories upon which it is based.
                                                              16
                                                              17
                                                              17   RESPONSE TO MANDATORY INITIAL DISCOVERY REQUEST NO. 4:
                                                              18
                                                              18          (a) Wells Fargo Interpleader Complaint.
                                                              19
                                                              19
                                                              20          As noted in WYO TECH’s Response to Wells Fargo’s Motion to Interplead Funds
                                                              20
                                                              21   and for Order of Discharge (Doc. 7), “WYO TECH does not object to interpleader of its
                                                              21
                                                              22
                                                              22   funds as a first step toward restoring its rightful access to its own funds.” WYO TECH
                                                              23
                                                              23   Resp. to Interpleader Motion (Doc. 13) at 3.2 Because Wells Fargo bears some of the
                                                              24
                                                              24
                                                              25
                                                              25   2
                                                                      The other Defendants to Wells Fargo’s Interpleader Complaint, CWT Canada II
                                                              26
                                                              26   Limited Partnership, Resource Recovery Corporation, and Jean Noelting, accepted
                                                              27   service of, inter alia, Wells Fargo’s Complaint and Motion to Interplead Funds on
                                                              27   November 29, 2017 (Doc. 10). They have never responded to the aforementioned
                                                              28                                              11
                                                              28
                                                                   Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 13 of 25



                                                               1   culpability for the wrongful deprivation of WYO TECH’s access to its funds on deposit
                                                               1
                                                               2
                                                               2   with a Scottsdale, Arizona branch of Wells Fargo, however, WYO TECH opposes Wells
                                                               3
                                                               3   Fargo’s attempt to side-step liability for its own wrongful actions by seeking an order
                                                               4
                                                               4
                                                               5   discharging it from liability, dismissing it from this action, and restraining WYO TECH
                                                               5
                                                               6   from instituting or prosecuting any action against Wells Fargo. See Interpleader Motion
                                                               6
                                                               7
                                                               7   at 6. Because of Wells Fargo’s participation in the unlawful actions by which WYO
                                                               8
                                                               8   TECH has been deprived of funds needed for its operations, WYO TECH also opposes as
                                                               9
                                                               9
                                                              10   inequitable Wells Fargo’s request that it be awarded its fees and costs in bringing the
                                                              10
                                                              11   interpleader action.
                                                              11
WALKER & PESKIND, PLLC




                                                              12
                                                                          The Restraining Notice on the strength of which Wells Fargo impounded WYO
                         16100 North 71st Street, Suite 140




                                                              12
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13   TECH’s funds stated only that “it appears that you are in possession or in custody of
                                                              14
                                                              14
                                                              15   property in which the judgment debtor [sic] has an interest,” and then identified WYO
                                                              15
                                                              16   TECH’s Account No. -2809. Rest. Not. at WYOTECH00014 (emphasis added). On its
                                                              16
                                                              17
                                                              17   face, the Restraining Notice identified not WYO TECH, but Dennis M. Danzik and RDX,
                                                              18
                                                              18   as the Judgment Debtors in the action underlying the notice, and it made no attempt to
                                                              19
                                                              19
                                                              20   establish or even suggest a link between the Judgment Debtors and any portion, let alone
                                                              20
                                                              21   all, of the funds in WYO TECH’s account. Id. at WYOTECH00013. The Restraining
                                                              21
                                                              22
                                                              22   Notice stated that Wells Fargo was “forbidden to make or suffer any sale, assignment, or
                                                              23
                                                              23   transfer of, or any interference with any property in which the judgment debtors have an
                                                              24
                                                              24
                                                              25   interest . . . .” Id. at WYOTECH00017 (emphasis added).
                                                              25
                                                              26
                                                              26
                                                              27   Motion. Accordingly, they have waived any objection they might otherwise have had to
                                                              27   the proposed interpleader.
                                                              28                                             12
                                                              28
                                                                   Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 14 of 25



                                                               1          The Restraining Notice purported to have been issued pursuant to Section 5222(b)
                                                               1
                                                               2
                                                               2   of the Civil Practice Law and Rules (“CPLR”) of the State of New York, and it included
                                                               3
                                                               3   a copy of CPLR § 5222(b). Id. at WYOTECH00017-00018. That provision states, in
                                                               4
                                                               4
                                                               5   pertinent part:
                                                               5
                                                               6               A restraining notice served upon a person other than the judgment
                                                               6
                                                               7               debtor or obligor is effective only if, at the time of service, he or she
                                                               7               owes a debt to the judgment debtor or obligor or he or she is in the
                                                               8               possession or custody of property in which he or she knows or has
                                                               8               reason to believe the judgment debtor or obligor has an interest, or if
                                                               9
                                                               9               the judgment creditor . . . has stated in the notice that a specified debt is
                                                              10               owed by the person served to the judgment debtor or obligor or that the
                                                              10               judgment debtor or obligor has an interest in specified property in the
                                                              11               possession or custody of the person served.
                                                              11
WALKER & PESKIND, PLLC




                                                              12
                                                                   CPLR § 5222(b); Rest. Not. at WYOTECH00018.
                         16100 North 71st Street, Suite 140




                                                              12
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13          Clearly, Wells Fargo, the person served with the Restraining Notice, did not, at the
                                                              14
                                                              14
                                                              15   time it was served, owe a debt to either of the Judgment Debtors. Nor did Wells Fargo
                                                              15
                                                              16   know or have any reason to believe, at the time of service, that either of the Judgment
                                                              16
                                                              17
                                                              17   Debtors had an interest in WYO TECH’s funds, and the Restraining Notice itself did
                                                              18
                                                              18   nothing to supply such knowledge or reason to believe. Further, the Judgment Creditors
                                                              19
                                                              19
                                                              20   did not state in the Restraining Notice that a “specified debt” was owed by Wells Fargo
                                                              20
                                                              21   (the person served) to either of the Judgment Debtors. Finally, the Restraining Notice
                                                              21
                                                              22
                                                              22   states only that “it appears” that Wells Fargo was in possession of property in which the
                                                              23
                                                              23   Judgment Debtors have an interest, while offering nothing to suggest that the
                                                              24
                                                              24
                                                              25   “appearance” had any basis in fact.         Nevertheless, apparently without having done
                                                              25
                                                              26   anything to determine whether there was any evidence of any kind sufficient to support
                                                              26
                                                              27
                                                              27   an inference of a connection between WYO TECH’s funds and the Judgment Debtors, or
                                                              28                                                 13
                                                              28
                                                                   Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 15 of 25



                                                               1   if there was such a connection, then to what portion of the funds in Account No. -2809
                                                               1
                                                               2
                                                               2   such connection applied, Wells Fargo unquestioningly froze all the funds in the account,
                                                               3
                                                               3   depriving WYO TECH of access to operating capital needed for the transaction of its
                                                               4
                                                               4
                                                               5   day-to-day business affairs.
                                                               5
                                                               6          Wells Fargo seeks shelter behind its Business Account Agreement that, it points
                                                               6
                                                               7
                                                               7   out, purports to absolve it of any responsibility to make any independent determination as
                                                               8
                                                               8   to the validity of an “adverse claim,” authorize it to freeze part or all of its customer’s
                                                               9
                                                               9
                                                              10   funds, and further authorize it to collect its attorney’s fees and expenses in responding to
                                                              10
                                                              11   such a claim. There are at least three problems with Wells Fargo’s argument that the
                                                              11
WALKER & PESKIND, PLLC




                                                              12
                                                                   Business Account Agreement renders it blameless with regard to the impoundment of
                         16100 North 71st Street, Suite 140




                                                              12
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13   WYO TECH’s funds.
                                                              14
                                                              14
                                                              15          First, the Business Account Agreement is clearly a contract of adhesion whose
                                                              15
                                                              16   terms, as interpreted by Wells Fargo, are beyond the reasonable expectations of its
                                                              16
                                                              17
                                                              17   banking customers and unconscionable. See Broemmer v. Abortion Services of Phoenix,
                                                              18
                                                              18   Ltd., 173 Ariz. 148, 840 P.2d 1013 (1992). Wells Fargo effectively takes the position
                                                              19
                                                              19
                                                              20   that when it is presented with the mere suggestion that it “appears” a judgment debtor has
                                                              20
                                                              21   an interest in funds in the account of a bank customer, it has an unfettered right, without
                                                              21
                                                              22
                                                              22   expending the slightest effort to ascertain whether the party making the assertion has any
                                                              23
                                                              23   legitimate basis for it, to deny the customer access to funds in the customer’s account
                                                              24
                                                              24
                                                              25   with impunity. Especially in light of the covenant of good faith and fair dealing that
                                                              25
                                                              26   Arizona law imputes to every contract (see below), this falls far below the reasonable
                                                              26
                                                              27
                                                              27
                                                              28                                               14
                                                              28
                                                                   Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 16 of 25



                                                               1   expectation of customers entrusting their funds to safekeeping with a banking institution
                                                               1
                                                               2
                                                               2   as to the bank’s obligation to safeguard such funds against interlopers.
                                                               3
                                                               3          Second, the Wells Fargo Business Account Agreement provides, in pertinent part:
                                                               4
                                                               4
                                                               5   “We will accept and act on any legal process we believe to be valid . . . .” The use of the
                                                               5
                                                               6   word “believe” in this context necessarily imports a good faith basis for the belief, and
                                                               6
                                                               7
                                                               7   that would be the reasonable expectation of every customer who reads this language.
                                                               8
                                                               8          Third, as mentioned above, Arizona law imports an implied covenant of good faith
                                                               9
                                                               9
                                                              10   and fair dealing into every contract. Rawlings v. Apodaca, 151 Ariz. 149, 153, 726 P.2d
                                                              10
                                                              11   565, 569 (1986).3 Thus, even if the language in the Business Account Agreement did not
                                                              11
WALKER & PESKIND, PLLC




                                                              12
                                                                   itself imply that Wells Fargo’s belief in the legitimacy of legal process, the implied
                         16100 North 71st Street, Suite 140




                                                              12
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13   covenant engrafts such a requirement onto the express provisions of the agreement.
                                                              14
                                                              14
                                                              15          Under the circumstances of this case, where Wells Fargo had (and still has) no
                                                              15
                                                              16   basis for believing that the Judgment Debtors have an interest of any kind in WYO
                                                              16
                                                              17
                                                              17   TECH’s funds, where the Restraining Notice provides no basis for such a belief, and
                                                              18
                                                              18   where the statutory authority on which the Restraining Notice was supposedly issued
                                                              19
                                                              19
                                                              20   expressly states it is not valid unless certain unfulfilled conditions are met, Wells Fargo
                                                              20
                                                              21   clearly had, and still to this day has, no good faith basis for concluding that either of the
                                                              21
                                                              22
                                                              22   Judgment Debtors has any interest in the funds in WYO TECH’s Account No. -2809.
                                                              23
                                                              23
                                                              24
                                                              24   3
                                                                      “The doctrine of Erie Railroad Company v. Thompkins, which requires a federal court
                                                              25   sitting in a diversity action to apply the substantive law of the forum state, is fully
                                                              25
                                                                   applicable in interpleader actions.” CHAS. ALAN WRIGHT, ARTHUR R. MILLER & MARY
                                                              26
                                                              26   KAY KANE, 7 FEDERAL PRACTICE AND PROCEDURE § 1713 (3d ed. 2001) (citation
                                                              27   omitted). This applies to issues pertaining to the rights of claimants to the fund, rights of
                                                              27   the claimants against the stakeholder, and cross-claims between the claimants. Id.
                                                              28                                                15
                                                              28
                                                                   Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 17 of 25



                                                               1          But even if the Restraining Notice had been valid and had provided a facially
                                                               1
                                                               2
                                                               2   colorable basis for Wells Fargo to conclude as a preliminary that the Judgment Debtors
                                                               3
                                                               3   might have some interest in some identifiable portion of WYO TECH’s funds, the bank
                                                               4
                                                               4
                                                               5   was clearly put on notice of both the defects in the Restraining Notice itself, and the fact
                                                               5
                                                               6   that neither Judgment Debtor had any right, title, or interest in WYO TECH’s funds,
                                                               6
                                                               7
                                                               7   upon receipt of the November 2, 2017 letter from WYO TECH’s counsel. That letter
                                                               8
                                                               8   also put Wells Fargo’s lawyers, themselves members of the New York bar and
                                                               9
                                                               9
                                                              10   presumably knowledgeable in matters of New York law, on notice of the fact that an
                                                              10
                                                              11   otherwise valid Restraining Notice served on the bank in New York is not sufficient, as a
                                                              11
WALKER & PESKIND, PLLC




                                                              12
                                                                   matter of New York law, to require the impoundment of funds on deposit with a Wells
                         16100 North 71st Street, Suite 140




                                                              12
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13   Fargo branch in Arizona. Although this point was questioned by Wells Fargo’s lawyers,
                                                              14
                                                              14
                                                              15   it is clear that this has been the law in New York for well over 100 years. See Det
                                                              15
                                                              16   Bergenske Dampskibsselskab v. Sabre Shipping Corporation, 341 F.2d 50, 53 (2nd Cir.
                                                              16
                                                              17
                                                              17   1965). Thus, even apart from the inherent defects in the Restraining Notice that Wells
                                                              18
                                                              18   Fargo took to compel action on its part, it had no legal basis for impounding funds
                                                              19
                                                              19
                                                              20   deposited in one of its branches more than 2,000 miles away.
                                                              20
                                                              21          (b) WYO TECH Counterclaim vs. Wells Fargo.
                                                              21
                                                              22
                                                              22          For all the reasons set forth in the preceding section, Wells Fargo had no lawful
                                                              23
                                                              23   basis for impounding WYO TECH’s funds and is liable to WYO TECH for wrongful
                                                              24
                                                              24
                                                              25   garnishment. See Valley Natn’l Bank v. Brown, 110 Ariz. 260, 263, 517 P.2d 1256, 1259
                                                              25
                                                              26   (1974). For the same reasons, Wells Fargo, in its unquestioning acquiescence in the
                                                              26
                                                              27
                                                              27   scheme of Judgment Creditors and their counsel to deprive WYO TECH of access to
                                                              28                                               16
                                                              28
                                                                   Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 18 of 25



                                                               1   funds needed for its operations aided and abetted Judgment Creditors and their counsel in
                                                               1
                                                               2
                                                               2   commission of the torts of wrongful garnishment and tortious interference with WYO
                                                               3
                                                               3   TECH’s contractual relations and business expectancies (see below).
                                                               4
                                                               4
                                                               5         (c) WYO TECH Cross-Claim vs. CWT Canada II Ltd. Partnership,
                                                               5             Resources Recovery Corporation, and Jean Noelting.
                                                               6
                                                               6
                                                               7         The Judgment Creditors, at the time the Restraining Notice was issued, were in
                                                               7
                                                               8   possession of no evidence that any of the funds in WYO TECH’s Account No. -2809
                                                               8
                                                               9
                                                               9   belonged to either of the Judgment Debtors, Dennis Danzik and RDX, or that the
                                                              10
                                                              10   Judgment Debtors had any right, title, or interest in such funds. After receiving the
                                                              11
                                                              11
                                                                   November 2, 2017 letter from WYO TECH’s counsel (Bates No. WYOTECH00041-56),
WALKER & PESKIND, PLLC




                                                              12
                         16100 North 71st Street, Suite 140




                                                              12
                                                                   Judgment Debtors were on notice that, in fact, all the funds in WYO TECH’s Account
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13
                                                              14   No. -2809 were investor monies, and that Danzik had no right, title, or interest in such
                                                              14
                                                              15
                                                              15   funds. It appears that the Restraining Notice was issued solely based on supposition and
                                                              16
                                                              16
                                                                   speculation that WYO TECH was some sort of shell used by Danzik to hide his assets
                                                              17
                                                              17
                                                              18   from the Judgment Creditors.      Once counsel for WYO TECH intervened and put
                                                              18
                                                              19   Judgment Creditors and their counsel on notice that their suppositions and speculation
                                                              19
                                                              20
                                                              20   about WYO TECH and the sources of its funds were baseless, however, Judgment
                                                              21
                                                              21
                                                                   Creditors and their counsel continued to refuse to withdraw the Restraining Notice and
                                                              22
                                                              22
                                                              23   notify Wells Fargo that impoundment of WYO TECH’s funds was no longer required.
                                                              23
                                                              24   At that point, Judgment Creditors, through their counsel, began demanding access to
                                                              24
                                                              25
                                                              25   WYO TECH’s confidential corporate documents. See letter dated November 6, 2017
                                                              26
                                                              26   from Joshua Wurtzel to Richard K. Walker (Bates Nos. WYOTECH00057-60); letter
                                                              27
                                                              27
                                                              28                                              17
                                                              28
                                                                   Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 19 of 25



                                                               1   dated November 8, 2017 from Richard K. Walker to Joshua Wurtzel (Bates Nos.
                                                               1
                                                               2
                                                               2   WYOTECH00065-67). Judgment Creditors seem to believe that, because they suspect
                                                               3
                                                               3   the Judgment Debtors have some sort of interest in WYO TECH’s funds, WYO TECH
                                                               4
                                                               4
                                                               5   bears the burden of proving that not to be the case by throwing open its confidential
                                                               5
                                                               6   business records and allowing Judgment Creditors to rummage through such records at
                                                               6
                                                               7
                                                               7   will. In the meantime, WYO TECH’s funds will continue to be held hostage until such
                                                               8
                                                               8   time as Judgment Creditors get what they want.
                                                               9
                                                               9
                                                              10          This stands the parties’ respective burdens on their heads. It is Judgment Creditors
                                                              10
                                                              11   who must first have evidence that a third party is in fact holding property in which the
                                                              11
WALKER & PESKIND, PLLC




                                                              12
                                                                   Judgment Debtors have an interest. Only then do Judgment Creditors have any right to
                         16100 North 71st Street, Suite 140




                                                              12
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13   impair the third party’s access to, and use of, funds it is holding. Judgment Creditors
                                                              14
                                                              14
                                                              15   have had ample opportunity to come forward with evidence that the Judgment Debtors
                                                              15
                                                              16   have an interest in WYO TECH’s funds and, if so, to what extent, since having received
                                                              16
                                                              17
                                                              17   the November 2, 2017 letter from WYO TECH’s counsel (Bates Nos. WYOTECH00041-
                                                              18
                                                              18   56), but they have failed to do so.
                                                              19
                                                              19
                                                              20          In issuing the Restraining Notice without an evidentiary basis for asserting that
                                                              20
                                                              21   Judgment Debtors had an interest in WYO TECH’s funds, Judgment Creditors committed
                                                              21
                                                              22
                                                              22   the tort of wrongful garnishment under Arizona law, which they have compounded by
                                                              23
                                                              23   continuing to refuse to withdraw the Restraining Notice since having been put on notice
                                                              24
                                                              24
                                                              25   that Judgment Debtors have no such interest. In so doing, Judgment Claimants tortiously
                                                              25
                                                              26   interfered with WYO TECH’s contractual relationship with Wells Fargo by causing it to
                                                              26
                                                              27
                                                              27   impound and deprive WYO TECH of access to its funds, which Wells Fargo was
                                                              28                                               18
                                                              28
                                                                   Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 20 of 25



                                                               1   otherwise contractually bound to make available to WYO TECH on demand. In addition,
                                                               1
                                                               2
                                                               2   Judgment Creditors have, by wrongfully causing the impoundment of WYO TECH’s
                                                               3
                                                               3   funds, tortiously interfered with WYO TECH’s relationship with its investors, creating a
                                                               4
                                                               4
                                                               5   deterrence for them to invest further in the company, and providing an impediment to
                                                               5
                                                               6   WYO TECH’s ability to attract new investors. That these consequences would flow from
                                                               6
                                                               7
                                                               7   Judgment Creditors’ actions in depriving WYO TECH of access to its funds was
                                                               8
                                                               8   foreseeable and known to Judgment Creditors, both the time they caused the Restraining
                                                               9
                                                               9
                                                              10   Notice to issue, and subsequently as they have continued to refuse to withdraw the
                                                              10
                                                              11   Restraining Notice.
                                                              11
WALKER & PESKIND, PLLC




                                                              12
                                                                          In causing WYO TECH’s funds to be impounded and refusing to withdraw the
                         16100 North 71st Street, Suite 140




                                                              12
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13   Restraining Notice, Judgment Creditors have sought to have WYO TECH’s funds held
                                                              14
                                                              14
                                                              15   hostage, and to obtain leverage to gain access to WYO TECH’s confidential business
                                                              15
                                                              16   records. The demand for such documents was first put forth in a conference call on
                                                              16
                                                              17
                                                              17   October 24, 2017 participated in by Judgment Creditors’ counsel (Joshua Wurtzel), Bill
                                                              18
                                                              18   Hinz, WYO TECH’s Chief Executive Officer, and WYO TECH’s counsel (Richard
                                                              19
                                                              19
                                                              20   Walker). It was later reiterated and reemphasized in the letter dated November 6, 2017
                                                              20
                                                              21   from Joshua Wurtzel to Richard K. Walker (Bates Nos. WYOTECH00057-60). The use
                                                              21
                                                              22
                                                              22   of the Restraining Notice and the deprivation of WYO TECH’s access to its funds that it
                                                              23
                                                              23   caused for leverage to force the disclosure of WYO TECH’s confidential business record
                                                              24
                                                              24
                                                              25   is an ulterior purpose not proper in the regular conduct of legal proceedings and, as such,
                                                              25
                                                              26   constitutes an abuse of process under Arizona law.
                                                              26
                                                              27
                                                              27
                                                              28                                               19
                                                              28
                                                                   Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 21 of 25



                                                               1          (d) WYO TECH Third Party Complaint vs. Schlam Stone & Dolan, LLP, and
                                                               1
                                                               2              Jeffrey Eilender.
                                                               2
                                                               3          WYO TECH is informed that Joshua Wurtzel’s conduct in issuing the Restraining
                                                               3
                                                               4
                                                               4   Notice, in continuing to refuse to withdraw it and restore WYO TECH’s access to its
                                                               5
                                                               5   funds, and in demanding access to WYO TECH’s confidential business records were all
                                                               6
                                                               6
                                                               7   done under the direction and control of Jeffrey Eilender, a senior partner with Schlam
                                                               7
                                                               8   Stone, and lead counsel for the Judgment Creditors. For the reasons discussed above,
                                                               8
                                                               9
                                                               9   these actions constituted wrongful garnishment, tortious interference with WYO TECH’s
                                                              10
                                                              10   contractual relations and business expectancies, abuse of process, and aiding and abetting
                                                              11
                                                              11
WALKER & PESKIND, PLLC




                                                              12
                                                                   Judgment Creditors in their tortious conduct, liability for all of which is imputable to Mr.
                         16100 North 71st Street, Suite 140




                                                              12
                            Telephone: (480) 483-6336




                                                              13   Eilender personally and to Schlam Stone.
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13
                                                              14   MANDATORY INITIAL DISCOVERY REQUEST NO. 5:
                                                              14
                                                              15
                                                              15          Provide a computation of each category of damages claimed by you, and a
                                                              16
                                                              16
                                                                   description of the documents or other evidentiary material on which it is based, including
                                                              17
                                                              17
                                                              18   materials bearing on the nature and extent of the injuries suffered. You may produce the
                                                              18
                                                              19   documents or other evidentiary materials with your response instead of describing them.
                                                              19
                                                              20
                                                              20   RESPONSE TO MANDATORY INITIAL DISCOVERY REQUEST NO. 5:
                                                              21
                                                              21
                                                                          WYO TECH’s damages include attorney’s fees and costs incurred in seeking to
                                                              22
                                                              22
                                                              23   have the Restraining Notice withdrawn, its access to its funds restored, and in
                                                              23
                                                              24   participating in this action. Those fees to date total around $60,000, and are continuing to
                                                              24
                                                              25
                                                              25   accrue. All such fees and costs are reflected in invoices that have been, and will continue
                                                              26
                                                              26   to be, produced by the firm of Walker & Peskind, PLLC.
                                                              27
                                                              27
                                                              28                                               20
                                                              28
                                                                   Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 22 of 25



                                                               1          In addition, WYO TECH is a start-up company in the early stages of its
                                                               1
                                                               2
                                                               2   development. The deprivation of access to approximately $600,000 in operating capital
                                                               3
                                                               3   for such a company is significant. The full extent of damages flowing from the wrongful
                                                               4
                                                               4
                                                               5   conduct of Wells Fargo, the Judgment Creditors, and Judgment Creditors’ counsel is
                                                               5
                                                               6   difficult to ascertain and still developing. The complete extent of investor alienation, and
                                                               6
                                                               7
                                                               7   the resulting financial impact, may never be fully known. WYO TECH’s assessment of
                                                               8
                                                               8   the extent of its monetary damages caused by the actions of Counterclaim Defendant,
                                                               9
                                                               9
                                                              10   Cross-Claim Defendants, and Third-Party Defendants is on-going, and this response will
                                                              10
                                                              11   be seasonably supplemented as further information becomes available.
                                                              11
WALKER & PESKIND, PLLC




                                                              12
                                                                   MANDATORY INITIAL DISCOVERY REQUEST NO. 6:
                         16100 North 71st Street, Suite 140




                                                              12
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13          Specifically identify and describe any insurance or other agreement under which
                                                              14
                                                              14
                                                              15   an insurance business or other person or entity may be liable to satisfy all or part of a
                                                              15
                                                              16   possible judgment in the action or to indemnify or reimburse a party for payments made
                                                              16
                                                              17
                                                              17   by the party to satisfy the judgment. You may produce a copy of the agreement with
                                                              18
                                                              18   your response instead of describing it.
                                                              19
                                                              19
                                                              20   RESPONSE TO MANDATORY INITIAL DISCOVERY REQUEST NO. 6:
                                                              20
                                                              21          WYO TECH does not have an insurance policy or reimbursement or indemnity
                                                              21
                                                              22
                                                              22   agreement that in all reasonable possibility would be called upon to respond in whole or
                                                              23
                                                              23   in part to the claims in this lawsuit.
                                                              24
                                                              24
                                                              25
                                                              25
                                                              26          RESPECTFULLY SUBMITTED this 12th day of January, 2018.
                                                              26
                                                              27
                                                              27
                                                              28                                               21
                                                              28
                                                                   Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 23 of 25



                                                               1                                            WALKER & PESKIND, PLLC
                                                               1
                                                               2
                                                               2                                            By:/s/ Richard K. Walker
                                                               3                                              Richard K. Walker
                                                               3                                              Walker & Peskind, PLLC
                                                               4                                              16100 N. 71st Street, Suite 140
                                                               4                                              Scottsdale, Arizona 85254-2236
                                                               5
                                                               5
                                                               6   COPY of this document delivered via
                                                               6
                                                               7   email and US Mail this 12th day of January, 2018 to:
                                                               7
                                                               8   Barbara J. Dawson
                                                               8   Bdawson@swlaw.com
                                                               9   Carlie Shae Tovrea
                                                               9   ctovrea@swlaw.com
                                                              10   Matt Jarvey
                                                              10   mjarvey@swlaw.com
                                                              11   SNELL & WILMER LLP
                                                              11   One Arizona Center
WALKER & PESKIND, PLLC




                                                              12   400 E. Van Buren, Ste 1900
                         16100 North 71st Street, Suite 140




                                                              12   Phoenix, AZ 85004
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13   Henk Taylor
                                                              14   htaylor@rrulaw.com
                                                              14   RYAN RAPP & UNDERWOOD, P.L.C.
                                                              15
                                                              15   3200 N. Central Ave, Suite 2250
                                                              16   Phoenix, Arizona 85012
                                                              16
                                                              17   Bradley J. Nash
                                                              17   bnash@schlamstone.com
                                                              18   Jeffrey M. Eilender
                                                              18   jme@schlamstone.com
                                                              19   Joshua Wurtzel
                                                              19
                                                              20   jwurtzel@schlamstone.com
                                                              20   Schlam Stone & Dolan, LLP
                                                              21   26 Broadway
                                                              21   New York, NY 10004
                                                              22
                                                              22
                                                              23
                                                              23   /s/ Michelle Giordano
                                                              24
                                                              24
                                                              25
                                                              25
                                                              26
                                                              26
                                                              27
                                                              27
                                                              28                                              22
                                                              28
                                      Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 24 of 25



                                  1 Richard K. Walker, SBN 004159
                                  2 WALKER &1PESKIND, PLLC
                                    16100 N. 7!8 Street, Suite 140
                                  3 Scottsdale, Arizona 85254-2236
                                    rkw@azlawpartner.com
                                  4
                                    Phone: (480) 483-6336
                                  5 Facsimile: (480) 483-6337

                                  6 Counsel for Defendant/Counterclaimant/Cross-Claimant/Third Party Plaintiff Wyo Tech
                                  7 Investment Group, LLC
                                  8                      IN THE UNITED STATES DISTRICT COURT
                                  9
                                                                 FOR THE DISTRICT OF ARIZONA
                                 10
u
,-a                              11                                               CASE NO.: 2:17-CV-04140-JJT
,-a             0
                                       Wells Fargo Bank, N.A.,
.i.             ::':             12
  "'    <7.l    .B         l,O

~s~"~
  rll
       ......
        <I)
                 ::ll/)\0
                      N  r
                                                          Plaintiff,
        Ul
        §00000
                     "lf)~       13                                               WILLIAM J. HINZ'S VERIFICATION
r;/JU~~S
        0        0         "
                                             vs.                                  OF RESPONSES TO THE
la< "   00                       14                                               MANDATORY INITIAL DISCOVERY
~~~(l)":!-
                i:--   (rj ~
   i §
~ (>'i§
        ¼

                                 15    Wyo Tech Investment Group, LLC; CWT        PILOT PROJECT REQUESTS
~Eoo'°  0       z      u   fr          Canada II Limited Partnership, Resources
~"-< "'-C"'     O
                0
                           0
                                 16    Recovery Corporation; and Jean Noelting,
~               §
                                 17
~                                                         Defendants.
                                 18                                               [Assigned to the Honorable John J. Tuchi]

                                 19
                                 20
                                 21
                                 22    Wyo Tech Investment Group, LLC,
                                 23                       Counterclaimant,
                                 24
                                       vs.
                                 25    Wells Fargo Bank, N.A.,
                                 26                       Counterdefendant.
                                 27
                                 28
         Case 2:17-cv-04140-DWL Document 174-1 Filed 07/08/19 Page 25 of 25



     1
           Wyo Tech Investment Group, LLC,
     2
                                Cross-Claimant,
     3
           vs.
     4
           CWT Canada II Limited Partnership,
     5     Resources Recovery Corporation; and
           Jean Noelting,

                                Cross-Defendants.


          Wyo Tech Investment Group, LLC,
                         Third Party Plaintiff,
          vs.
          Schlam Stone & Dolan, LLP, a New York
          Limited Liability Partnership, and Joshua
          Wmizel,
                         Third Party Defendants.




                 William J. Hinz, hereby declares the following:

                 1.    I am over the age of twenty-one (21) years and am a resident of the State of
         Arizona.
19

20               2.    I declare under penalty of perjury that the information provided in the

21       Responses to the Mandatory Initial Discovery Pilot Project Requests are true and correct

22       to the best of my lmowledge, information and belief.

23

24
                 EXECUTED this 12th day of January, 2018.

25
26
27

28                                                    2
